           Case 5:21-cv-00186-FB Document 1 Filed 02/26/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                               Petitioner,         )
                                                   )
V.                                                 )   CIVIL NO. SA-21-CV-186
                                                   )
$236,400.00, MORE OR LESS IN                       )
UNITED STATES CURRENCY                             )
                                                   )
                               Respondent.         )

                        VERIFIED COMPLAINT FOR FORFEITURE

        Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

                                              I.
                                    NATURE OF THIS ACTION

        This action is brought by the United States of America seeking forfeiture to the United

States of the following property:

        $236,400.00, More or Less in United States Currency,

hereinafter the ARespondent Currency.@
                                            II.
                                 JURISDICTION AND VENUE

        Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the

United States, and under Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture.   This

Court has in rem jurisdiction over the Respondent Currency under Title 28 U.S.C. §§1355(b) and

1395.   Venue is proper in this district pursuant to Title 28 U.S.C. § 1355(b)(1) because the acts
           Case 5:21-cv-00186-FB Document 1 Filed 02/26/21 Page 2 of 5




or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28 U.S.C.

§§ 1355(b)(1)(B) and 1395(b) because the Respondent Currency is found in this district.

                                         III.
                            STATURY BASIS FOR FORFEITURE

       This is a civil forfeiture action in rem brought against the Respondent Currency for

violations of Title 18 U.S.C. §§ 1341 and 1957 and subject to forfeiture to the United States of

America pursuant to Title 18 U.S.C. § 981(a)(1)(C), which states (with emphasis added):

       § 981. Civil forfeiture
           (a)(1) The following property is subject to forfeiture to the United States:
                                                ***
          (C) Any property, real or personal, which constitutes or is derived from
          proceeds traceable to . . . any offense constituting “specified unlawful activity”
          (as defined in section 1956(c)(7) of this title . . . .

           Violations of Title 18 U.S.C. § 1341, Mail Fraud, are offenses constituting “specified
           unlawful activity” as defined in Title 18 U.S.C. § 1956(c)(7).

                                                 ↓

       § 1957.     Engaging in monetary transactions in property derived from
                    specified unlawful activity
                                              ***
           (f) As used in this section―
                                              ***

           (3) the term “specified unlawful activity” and “proceeds” shall have the
           meaning given those terms in section 1956 of this title

                                                 ↓

       § 1956. Laundering of monetary instruments
                                                ***
           (c) As used in this section―
                                                ***
           (7) the term “specified unlawful activity” means―
           (A) any act or activity constituting an offense listed in section 1961(1) of this
               title . . . .

                                                 ↓

                                                 2
           Case 5:21-cv-00186-FB Document 1 Filed 02/26/21 Page 3 of 5




       § 1961. Definitions
           As used in this chapter―
           (1) “racketeering activity” means . . . (B) any act which is indictable under any
               of the following provisions of title 18, United States Code: . . . section 1341
               (relating to mail fraud) . . . .


                                         IV.
                           FACTS IN SUPPORT OF VIOLATION

       See Appendix “A” for facts under Seal.




                                              V.
                                            PRAYER

       WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Currency, that due notice pursuant to Rule G(4) be given

to all interested parties to appear and show cause why forfeiture should not be decreed, 1 and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Currency be forfeited to the United States

of America, that the Respondent Currency be disposed of in accordance with the law and for any

such further relief as this Honorable Court deems just and proper.




1
 Appendix B, Notice of Complaint of Forfeiture, which is being filed along with this Complaint,
will be sent to those know to the United States to have an interest in the Respondent Currency.
                                                 3
Case 5:21-cv-00186-FB Document 1 Filed 02/26/21 Page 4 of 5




                                   Respectfully submitted,

                                   ASHLEY C. HOFF
                                   United States Attorney

                             By:
                                   FIDEL ESPARZA III
                                   Assistant United States Attorney
                                   Asset Forfeiture Section
                                   601 NW Loop 410, Suite 600
                                   San Antonio, TX 78216
                                   Tel: 210-384-7040
                                   Fax: 210-384-7045
                                   Email: FEsparza@usdoj.gov
                                   Texas Bar No. 24073776


                                   Attorneys for the United States of America




                             4
Case 5:21-cv-00186-FB Document 1 Filed 02/26/21 Page 5 of 5
